person supplemental petition. The district court subsequently allowed

                  counsel to withdraw and appellant then filed seven more supplemental

                  petitions. After appellant filed his last supplemental petition on

                  December 5, 2013, the district court ordered the State to respond. The

                  State filed a motion to dismiss the petition and supplements on the

                  grounds that the petition was prematurely filed, the supplements were

                  untimely filed and were fugitive pleadings, and appellant's claims were

                  without merit or were procedurally barred. The district court granted the

                  State's motion and dismissed appellant's petition.

                              We conclude that the district court erred in dismissing

                  appellant's petition. The district court did not address any of the claims

                  raised in the June 18, 2009, petition. Rather, the district court appeared

                  to find that the petition was prematurely filed and that the supplemental

                  petition filed on October 9, 2012, was untimely because it was filed more

                  than one year after the issuance of remittitur on direct appeal. Although

                  the June 18, 2009, petition was filed before entry of the judgment of

                  conviction on July 10, 2009, we conclude that this was not a proper basis

                  for denying the petition almost five years later, especially when the

                  district court proceeded with the petition following entry of the judgment

                  by appointing counsel and characterizing the proceedings as "post-

                  conviction." Therefore, we reverse with instructions for the district court

                  to consider the June 18, 2009, petition. At that time, the district court



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    se
                 may also consider whether the supplemental petitions may be filed

                 pursuant to NRS 34.750(5). Accordingly, we

                               ORDER the judgment of the district court REVERSED AND

                 REMAND this matter to the district court for proceedings consistent with

                 this order.



                                                                              ,   J.
                                                  Hardesty


                                                           et   ir7/‘             J.
                                                   Douglas


                                                                                  J.




                 cc: Hon. Brent T. Adams, District Judge
                      Frank Milford Peck
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A'   e